Citation Nr: 1519868	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disk disease L4-L5 with thoracolumbar strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1992 to April 1993 and from March 1994 to July 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for degenerative disk disease L4-L5 with thoracolumbar strain, and assigned an initial disability rating of 20 percent.

In a November 2013 statement, the Veteran requested a hearing before the Board in Washington, DC.  See VA Form 9, Appeal to the Board of Veterans' Appeals, received in November 2013.  However, in December 2013, the Veteran submitted another statement indicating that he wished to withdraw his hearing request.  See VA Form 21-4138, Statement in Support of Claim, received in December 2013.  Under 38 C.F.R. § 20.702(e), a request for a hearing conducted by the Board in Washington, DC, may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board notes that additional VA treatment records were associated with the record following the issuance of the most recent supplemental statement of the case in October 2013, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of those records.  See 38 C.F.R. § 20.1304 (2014).  However, as the issues on appeal are herein remanded, the AOJ will have an opportunity to review those records upon remand, and the Veteran is therefore not prejudiced by the Board's consideration of the evidence in the first instance.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has stated "I am unable to work a number of occupations and 20 percent is not acceptable for survival."  See VA Form 9, received in November 2013.  The Board interprets these statements as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Thus, a claim for a TDIU has been raised by the record.  Pursuant to the Court's holding in Rice, the issue of entitlement to a TDIU is considered to be part and parcel to the claim for an increased rating for the service-connected low back disability.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously afforded a VA examination in connection with his claim for a higher initial rating for the service-connected low back disability in October 2013.  A VA physical therapy outpatient consultation note dated April 7, 2014, documents that the Veteran reported increased low back pain since a motor vehicle accident on January 1, 2014.  Given the intervening injury and the reports of increased symptomatology, the Board finds that the October 2013 VA examination may no longer accurately reflect the current nature and severity of the Veteran's service-connected low back disability.  In light of the possible change in the Veteran's condition since his last VA examination, a new VA examination is required so that the current nature severity of the Veteran's service-connected low back disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  The Board observes that the Veteran has reported to VA treatment providers that he has numbness and tingling in the legs and feet.  Therefore, on remand, the VA examiner should also assess any neurological symptoms that are medically attributable to the service-connected low back disability.

In addition, VA treatment notes dated April 30, 2014, state "[p]atient has PT scheduled."  VA treatment records currently of record, which date through May 29, 2014, do not contain any documentation of physical therapy following the April 30, 2014 treatment note.  As such, the Board finds that there likely are VA treatment records relevant to the issues on appeal that have not yet been associated with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA treatment records, to include from the Malcolm Randall VA Medical Center, NF/SGVHS in Gainesville, Florida, for dates May 2014 through the present, must be obtained and associated with the record.

Furthermore, the Veteran submitted private treatment records from Heartland Rehabilitation Services that are dated February 2012 through July 2012.  These records include range-of-motion measurements for the Veteran's low back.  However, the records express range of motion in terms of percentages rather than degrees.  The schedular rating criteria relevant to the low back disability at issue on appeal measure a veteran's level of disability, in part, by limitation in range of motion, measured in degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  The records give no clear indication as to how the percentages might be converted to degrees.  As such, the records from Heartland Rehabilitation Services contain information that is relevant to assessing the Veteran's level of disability, but that is not suitable for decision making.  When a private examination report is unclear or not suitable for decision-making purposes and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, the Board finds that on remand Heartland Rehabilitation Services should be contacted to clarify the way in which it measured the Veteran's ranges of motion of the lower back.  Specifically, Heartland Rehabilitation Services should be asked to provide conversions, from percentages to degrees, of the ranges of motion documented in the treatment records.  Alternatively, Heartland Rehabilitation Services may provide information that will enable VA to make such conversions.

As to the issue of entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased rating claim that is remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, the Board finds that the increased rating claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

In regard to the TDIU claim, the Board observes that the Veteran has not been provided notification of the factors relevant to establishing that benefit.  Accordingly, on remand, the Veteran should be sent a notification letter explaining the factors relevant to establishing entitlement to a TDIU.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be enclosed with the notification letter.  In addition, to ensure that the record accurately reflects the Veteran's current ability to secure or follow a substantially gainful occupation, the VA examiner who provides the VA examination for the Veteran's service-connected low back disability on remand should also be asked to comment on the effect that disability has on the Veteran's ability to work.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the factors relevant to establishing entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  Enclose with the letter a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Malcolm Randall VA Medical Center, NF/SGVHS in Gainesville, Florida, for dates May 2014 through the present, and associate the records with the claims file.

3.  Contact Heartland Rehabilitation Services to clarify the way in which it measures ranges of motion of the lower back.  Inform them that VA measures range of motion in terms of degrees.  Further inform them that their records, which express limitation in range of motion in terms of percentages, are therefore not suitable for VA decision-making purposes.  Request that they provide conversions, from percentages to degrees, of the ranges of motion documented in their treatment records.  Alternatively, they may provide information that will enable VA to make such conversions.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative disk disease L4-L5 with thoracolumbar strain.  A copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected degenerative disk disease L4-L5 with thoracolumbar strain, including but not limited to, whether the Veteran has limited range of motion of the low back, and whether the Veteran has additional functional loss due to factors such as pain, weakness, excess fatigability, or incoordination upon repetitive use of the low back.

Given the Veteran's complaints of numbness and tingling in the legs and feet, the examiner must also address whether the Veteran has any neurological disability that is medically attributable to the service-connected degenerative disk disease L4-L5 with thoracolumbar strain.  The examiner should provide any neurologic diagnoses associated with the service-connected degenerative disk disease L4-L5 with thoracolumbar strain, and identify the location and specific nerve or nerves involved.  The examiner should further provide an assessment as to the severity of each manifestation, such as whether the Veteran experiences complete or incomplete paralysis and whether any incomplete paralysis is mild, moderate, moderately severe, or severe.

The examiner should comment on the effect that the Veteran's service-connected degenerative disk disease L4-L5 with thoracolumbar strain and any associated neurological disabilities have on his ability to work.  For example, the examiner should state the extent to which the disability affects the Veteran's ability to sit, stand, walk, lift, carry, and perform other exertional and nonexertional functions typical of work.

A complete rationale for all opinions must be provided.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher rating may be granted for the service-connected degenerative disk disease L4-L5 with thoracolumbar strain.  Then, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




